     Case 2:17-cv-01964-JCM-BNW Document 170 Filed 09/29/20 Page 1 of 2




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    JUSTIN L. TRIPP,                                     Case No. 2:17-cv-1964-JCM-BNW
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    CLARK COUNTY, et al.,
10                           Defendants.
11

12          Presently before the Court is Plaintiff’s motion for clarification of this Court’s prior order

13   allowing him to amend his complaint. (ECF No. 165.) Plaintiff writes that in the Court’s prior

14   order, it allowed Plaintiff to amend his complaint, including by adding defendants Clark County

15   and Las Vegas Metropolitan Police Department (LVMPD). However, Plaintiff is unsure whether

16   he needs serve these defendants, as they were previously dismissed from this case.

17          Plaintiff must serve all Defendants. Because Plaintiff is proceeding in forma pauperis in

18   this case, he may seek the assistance of the U.S Marshals Service in effectuating service.

19   Accordingly, the Court will order the Clerk of Court to send Plaintiff two blank USM-285 forms,

20   along with a copy of this order. Plaintiff must fill out and furnish the U.S. Marshals Service with

21   the required USM-285 forms.1 On the forms, Plaintiff must fill in the Defendants’ addresses.

22          IT IS THEREFORE ORDERED that Plaintiff’s motion for clarification (ECF No. 165)

23   is GRANTED.

24          IT IS FURTHER ORDERED that the Clerk of Court must send Plaintiff two blank copies

25   of form USM-285.

26
27
            1
                   The U.S. Marshals Service is located at 333 South Las Vegas Boulevard, Suite 2058, Las
28   Vegas, Nevada 89101.
     Case 2:17-cv-01964-JCM-BNW Document 170 Filed 09/29/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that Plaintiff shall have until October 19, 2020 to furnish

 2   the U.S. Marshals Service with the required USM-285 forms.2 On the forms, Plaintiff must fill in

 3   Defendants’ addresses.

 4          IT IS FURTHER ORDERED that the Clerk of Court must issue summonses, under seal,

 5   to defendants Clark County and Las Vegas Metropolitan Police department.

 6          IT IS FURTHER ORDERED that the Clerk of Court serve a copy of this order, the sealed

 7   and issued summonses, and the operative complaint (ECF No. 147-1) on the U.S. Marshals Service.

 8          IT IS FURTHER ORDERED that upon receipt of the USM-285 forms from Plaintiff, the

 9   U.S. Marshal shall, in accordance with Federal Rule of Civil Procedure 4(c)(3), attempt service on

10   Defendants Clark County and Las Vegas Metropolitan Police Department.

11          DATED: September 28, 2020

12

13
                                                           BRENDA WEKSLER
14                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27
            2
                   The U.S. Marshals Service is located at 333 South Las Vegas Boulevard, Suite 2058, Las
28   Vegas, Nevada 89101.


                                                 Page 2 of 2
